DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over EVANS et al. (US 2017/0028644; of record) in view of NARDIELLO et al. (US 2017/0157851; of record).
As to claim 1: EVANS discloses the claimed system for additively manufacturing a composite structure ([0053]), comprising: a print head configured to discharge a continuous reinforcement ([0053]); a support configured to move the print head in at least one dimension during discharge (FIG. 23 - #156); and a cutting mechanism connected to at least one of the print head and the support and configured to selectively sever the continuous reinforcement from the print head, the cutting mechanism including: a cutting implement ([0280]; [0281]; [0282]; FIG. 18 - #208); a first actuator configured to move the cutting implement from a stowed position to a deployed position [0182]; FIG. 23 - #162).
EVANS discloses a pivoting arm actuator 188 coordinating a rotational position of pivoting arm 152 relative to delivery guide 112 ([0281]), but fails to explicitly disclose the claimed second actuator configured to cause the cutting implement to sever the continuous reinforcement. 
However, NARDIELLO teaches a device for 3D printing with long fiber reinforcement (title). NARDIELLO further teaches that the reinforcing fiber being printer must be cut at the end of a set of motion commands before picking the head up to move to another area of the part ([0046]). In order to 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the actuator configured to cause knife blades to move forward, severing advanced composites taught by NARDIELLO into EVANS as doing so is combining prior art elements according to known methods for the predictable result of severing a continuous reinforcement while 3D printing an object. 
As to claim 2: EVANS and NARDIELLO remain as applied above. EVANS, modified by EVANS, further reads on the claimed cutting implement including shears (FIG. 18 of EVANS); and the second actuator being configured to at least one of open the shears and close the shears on the continuous reinforcement (see EVANS and NARDIELLO as applied in the rejection of claim 1). 
As to claim 3: EVANS and NARDIELLO remain as applied above and therefore read on the claimed second actuator configured to actively open and close the shears (see the rejection of claim 1). 
As to claim 4: EVANS and NARDIELLO remain as applied above. EVANS further discloses the shears are about parallel with a central axis of the print head when in a stowed position; and the shears are about perpendicular to the central axis when in a deployed position (FIG.18)
As to claim 5: EVANS and NARDIELLO remain as applied above. EVANS further discloses the claimed at least one link pivotally connecting the cutting mechanism to the at least one of the print head and the support, wherein the first actuator is a rotary actuator connected to move the at least one link ([0161]-[0163]). 
As to claim 6: EVANS and NARDIELLO remain as applied above. EVANS further discloses the claimed the at least one link includes a 3- bar open arrangement (FIG. 23). 
As to claim 7: EVANS and NARDIELLO remain as applied above. EVANS further discloses the claimed third actuator configured to tilt the cutting mechanism ([0161]-[0163]; [0280]-[0282]). 
As to claim 8: EVANS and NARDIELLO remain as applied above. EVANS further reads on the claimed third actuator pivots with the at least one link ([0161]-[0163]; [0280]-[0282]). 
As to claim 9: EVANS and NARDIELLO remain as applied above. EVANS, modified by NARDIELLO, further reads on the claimed controller configured to cause the support to move the print head, and to selectively energize the first and second actuators ([0325]; [0326]; see the rejection of claim 1). 
As to claim 10: EVANS and NARDIELLO remain as applied above. EVANS further discloses the claimed the continuous reinforcement is at least partially coated with a matrix while inside of the print head; the system further includes a cure enhancer configured to expose the matrix to a cure energy at discharge from the print head; and the controller is further configured to: selectively activate the cure enhancer during discharge; and selectively inhibit the cure enhancer from curing a portion of the continuous reinforcement that is to be severed by the cutting mechanism ([0325]; [0331]; [0334]). 
As to claim 11: EVANS and NARDIELLO remain as applied above. EVANS further discloses the claimed controller is further configured to: selectively cause the print head to discharge the continuous reinforcement and the matrix in overlapping layers to increase a z-height dimension; selectively cause the support to step the print head a distance in the z- height dimension between each overlapping layer; and selectively adjust the distance of the step as a function of at least one of the z-height dimension and a number of layers overlapping in the z-height dimension ([0325]; [0326]; FIG. 1 - # 102). 
As to claim 16: EVANS and NARDIELLO remain as applied above. EVANS further discloses the claimed the cutting implement includes shears; and blades of the shears straddle a nozzle of the print head when the cutting mechanism is in a stowed position (FIG. 18). 
As to claim 17: EVANS and NARDIELLO remain as applied above and therefore read on the claimed system for additively manufacturing a composite structure, comprising: a print head configured to discharge a continuous reinforcement that is at least partially wetted with a matrix; a support configured to move the print head in multiple dimensions during discharge; a cure enhance configured 
As to claim 18: EVANS and NARDIELLO remain as applied above and therefore read on the claimed controller is configured to inhibit the cure enhancer from curing a portion of the continuous reinforcement that is to be severed by the cutting mechanism (see the rejection of claim 10). 
As to claim 19: EVANS and NARDIELLO remain as applied above and therefore read on the claimed controller configured to: selectively cause the print head to discharge the continuous reinforcement and the matrix in overlapping layers to increase a z-height dimension; selectively cause the support to step the print head a distance in the z- height dimension between each overlapping layer; and selectively adjust the distance of the step as a function of at least one of the z-height dimension and a number of layers overlapping in the z-height dimension (see the rejection of claim 11). 
As to claim 20: EVANS and NARDIELLO remain as applied above and therefore read on the claimed system for additively manufacturing a composite structure, comprising: a print head configured to discharge a continuous reinforcement that is at least partially wetted with a matrix; a support configured to move the print head in multiple dimensions during discharge; a cure enhancer configured to initiate curing of the matrix at discharge; and a controller configured to selectively activate the cure enhancer during discharge; selectively cause the print head to discharge the continuous reinforcement and the matrix in overlapping layers to increase a z-height dimension; selectively cause the support to step the print head a distance in the z- height dimension between each overlapping layer; and .

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over EVANS et al. (US 2017/0028644; of record) in view of NARDIELLO et al. (US 2017/0157851; of record) and further in view of MARK et al. (US 2016/0144565; of record). EVANS and NARDIELLO teach the subject matter of claim 1 above under 35 USC 103. 
As to claim 12: EVANS and NARDIELLO remain as applied above. EVANS, modified thus far, fails to explicitly disclose the claimed first actuator being a linear actuator configured to extend and retract the cutting mechanism in a direction aligned with an axis of the print head. 
However, MARK teaches methods for composite filament threading in three dimensional printing (title). MARK further teaches linear actuators being used to move components within a 3D printer forming composite structures ([0010]). It would have been prima facie obvious to one of ordinary skill in the art to incorporate the linear actuator taught by MARK into EVANS modified thus far. Doing so is a combination of prior art elements according to known methods for the predictable result of moving components within a machine. 
As to claim 13: EVANS, NARDIELLO and MARK remain as applied above. EVANS further discloses the claimed third actuator configured to pivot the cutting mechanism and the linear actuator about a nozzle of the print head (FIG. 23 - #188). 
As to claim 14: EVANS, NARDIELLO and MARK remain as applied above. EVANS further discloses the claimed gear arrangement disposed between the third actuator and the print head (FIG. 23).
As to claim 15: EVANS, NARDIELLO and MARK remain as applied above. EVANS further discloses the claimed at least one collar bearing connecting the cutting mechanism to the print head (FIG. 23 of EVANS). 

Response to Arguments
Applicant’s arguments were in the form of amendments to the claims and were not found to be persuasive given the rejections presented above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287.  The examiner can normally be reached on M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748